In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                       No. 16-644V
                                 Filed: January 24, 2017

* * * * * * * * * * * * * *
JOAN HUDGENS,              *
                           *
          Petitioner,      *                          Special Master Sanders
                           *
 v.                        *                          Joint Stipulation on Damages; Influenza
                           *                          (“flu”) Vaccine; Guillian-Barré Syndrome
SECRETARY OF HEALTH                           *       (“GBS”).
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
John Robert Howie, Jr., Howie Law, P.C., Dallas, TX, for Petitioner.
Lisa Ann Watts, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION1

        On May 31, 2016, Joan Hudgens (“Petitioner”) filed a petition for compensation pursuant
to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012).
Petitioner alleged that as a result of an influenza (“flu”) vaccine administered on October 17, 2013,
she developed Guillain-Barré Syndrome (“GBS”). See Stipulation for Award at ¶ ¶ 1-4, filed Jan.
23, 2017. Petitioner further alleged that she suffered residual effects of these injuries for more
than six months. Id. at ¶ 4.

       On January 23, 2017, the parties filed a stipulation in which they state that a decision should

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, codified as amended at 44 U.S.C. §
3501 note (2012). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                  1
be entered awarding compensation to Petitioner. Respondent denies that the flu vaccine caused
Petitioner’s GBS, or any other injury. Nevertheless, the parties agree to the joint stipulation,
attached hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that Petitioner shall receive the following compensation:

               A lump sum of $130,000.00 in the form of a check payable to petitioner. This
               amount represents compensation for all damages that would be available
               under 42 U.S.C. § 300aa-15(a).

Id. at ¶ 8.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                              s/Herbrina D. Sanders
                                              Herbrina D. Sanders
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                 2